United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1255
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                 Todd Roger Farver

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                           Submitted: September 6, 2019
                            Filed: September 13, 2019
                                  [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       Todd Farver appeals the sentence the district court1 imposed after he pleaded
guilty to a child pornography offense. His counsel has moved to withdraw and has

      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
substantive reasonableness of the sentence.

       After careful review, we conclude that the district court did not impose an
unreasonable sentence. The court properly considered the factors set forth in 18
U.S.C. § 3553(a), and there is no indication that the court considered an improper or
irrelevant factor or committed a clear error in weighing relevant factors. See United
States v. Salazar-Aleman, 741 F.3d 878, 881 (8th Cir. 2013) (discussing appellate
review of sentencing decisions). Further, the court imposed a sentence within the
calculated guidelines imprisonment range. See United States v. Callaway, 762 F.3d
754, 760 (8th Cir. 2014) (stating that a within-guidelines-range sentence is presumed
reasonable).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no non-frivolous issues for appeal. Accordingly, we grant counsel’s
motion and affirm.
                      ______________________________




                                         -2-